Citation Nr: 0504327	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  04-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine with herniated nucleus 
pulposus, L-5/S-1.

2.  Entitlement to an increased (compensable) evaluation for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from 1977 to 1997.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.

The veteran provided testimony before a Hearing Officer at 
the RO in December 1993.  He subsequently provided testimony 
via videoconferencing before a Veterans Law Judge in December 
2004; transcripts of both hearings are in the file.
 
The issue # 2 on the front page is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the service connection issue on appeal.

2.  Although there has also been post-service intercurrent 
back trauma, the aggregate evidence establishes a reasonable 
association between in-service back injuries with service-
connected lumbosacral strain and identified initial osseous 
changes in service and before the post-service injury, and 
now at least partly reflected in degenerative disc disease of 
the lumbosacral spine with herniated nucleus pulposus, L-5/S-
1.



CONCLUSION OF LAW

The veteran's degenerative disc disease of the lumbosacral 
spine with herniated nucleus pulposus, L-5/S-1, is reasonably 
due in part to in-service injuries and cannot be dissociated 
from service-connected lumbosacral strain.  38 U.S.C.A. 
§§ 1110, 1131, 5103 (West 1991 & Supp. 2003) 38 C.F.R. 
§§ 3.303, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

With regard to the issue addressed herein, the Board notes 
that there is nothing to indicate that additional evidence 
might be available even if further attempts were undertaken 
to pursue it.  Accordingly, there appears to be no need for 
further delay on the issue, and given the actions taken 
herein, the Board can stipulate that adequate development and 
notice has taken place to fulfill all regulatory 
requirements, to preserve all due process, and that Board 
action to resolve this issue within this decision is 
certainly in the veteran's best interests.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991). Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310; see also Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection can also be granted for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  38 U.S.C.A. §§ 1112(a)(1), 1113; 38 C.F.R. 3.307, 
3.309(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claim's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2004).

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence. As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a), 3.304.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background 

Service medical records show that in May 1991, the veteran 
was seen at sick bay following an injury to his lower back in 
the lumbar region while pulling (lifting) a yellow gear from 
a Cobra aircraft on the flight deck.  There was no prior 
history of back injuries.  He had pain when walking upright 
and moving up and down ladders.  On examination, there was 
very limited range of motion and excessive pain when bending 
forward.  There was tenderness to palpation of the lumbar 
spine radiating both right and left sides into the lower back 
muscles.  Motrin and muscle exercises were suggested as was 
Parafon Forte.

Three days after the initial injury, he was seen again with 
pain in mostly the right side.  He had also developed some 
numbness in the right leg when sitting or laying down for any 
period of time.  Examination showed decreased range of motion 
and tenderness to palpation of the right lower back.  Pain 
medication and Parafon Forte were continued.  Warm soaks were 
also instituted.  

In early June 1991, he was seen with a notation that he had 
experienced a back injury in May.  He continued to have low 
back pain especially in the morning and with prolonged 
sitting.  He reported occasional numbness in the right groin 
and right hamstring with movement.  Examination reflected 
right groin and leg numbness associated with weight bearing 
on the right leg.  The examiner noted tenderness to palpation 
over the sacroiliac region and was positive for paraspinal 
muscle spasm on both sides.  X-rays showed no fracture.  
Diagnosis was lumbosacral spine strain.  

In October 1991, he was again seen for complaints of severe 
sharp pain in the lumbar region of the back over the prior 2 
days.  He said that he had slipped when going down stairs but 
had managed to catch himself before he fell completely.  He 
developed a sharp pain across the lower back after going to 
bed and also had a pain which occurred in the right groin and 
trunk areas down the leg to the right foot.  Prolonged 
sitting or standing seemed to aggravate the back pain.  On 
examination, there was again tenderness to palpation of 
bilateral spine areas across the lower back..  There was also 
muscle tightness in the lumbosacral area.  Lumbosacral muscle 
strain was diagnosed.  It is not shown that X-rays were then 
taken.

He was seen again in early April 1992 with complaints of low 
back pain after lifting heavy equipment some time before.  He 
had then reported having reinjured his back some 6 months 
before.  He appeared at the emergency room with complaints of 
similar pain to that he had had before.  When he had awakened 
that morning, he felt stiff and developed a sharp lumbar pain 
which was severe enough that he had to limit his activities.  
No additional X-rays were apparently taken since the 
reference was to those taken in mid-1991.

He was seen again later in April 1992 with complaints of 
lumbar muscle strain since several days before.   He had had 
a prior history of back pain for about a year, and was given 
a prescription to go to "Back School".  He also complained 
of numbness in the right buttock that came around to the 
front of the thigh and caused him sometimes to walk with a 
limp.  Examination showed mild palpable tenderness to the 
right lumbar and sacral region in the right paraspinus 
muscles and over to the outer right hip.  There was decreased 
muscle strength,.  There were multiple areas shown on a 
diagram that were described as numb.  Diagnosis was lumbar 
strain.  

He was seen again in early October 1992.  He had being doing 
daily sit-ups starting a week before and the day before, he 
had developed sharp lower back pain.  It was noted that he 
had a prior history of back problems but the trouble appeared 
to have been irritated by the sit-up regimen.  Examination 
showed right sided lumbosacral muscle spasm and pain on 
palpation of the sciatic notch on the right side.  It is not 
shown that X-rays were taken.

The veteran was again seen later in October 1992 with 
complaints of back pain for 5 days.  He had taking 
medications for prior back pain, worse when sitting and 
trying to get up.  He had a sharp pain when going up a ladder 
or putting pressure on the right side.  There was slight 
tenderness to palpation and pain on pressure on the right 
side into the right extremities.  

In early 1994, he was again sent to "Back School" for 
complaints of recurrent back pain.  Again, he said the pain 
was worse when lifting or doing sit-ups.  On another notation 
in March 1994, it was noted that he had had increased back 
complaints with the increase in his body weight over the 
prior year as well.  Mechanical low back pain was diagnosed.  
X-rays were not taken.  

In April 1994, he was again seen in the physical/occupational 
therapy department at the service facility for "Back 
School".

Post-service private and VA clinical evaluations are in the 
file for comparison.

On VA examination in October 1997, the veteran reported 
having initially injured his back in 1991 when he slipped on 
the wet deck.  He developed additional trouble again later in 
1991 or so when he fell down some steps onto his buttocks.  A 
third episode occurred when he fell down another ladder and 
hit his low back and buttocks.  The diagnosis was low back 
pain.  X-rays showed minimal anterior wedging at T-12 and 
minimal anterior lipping of the vertebral margins; the L-5/S-
1 area was normal width.

The veteran was seen in January 1999 with complaints of low 
back pain since late 1998.  He reported having had a back 
injury in 1991 in service. VA X-rays of the low back in 
January 1999 showed "mild degenerative changes with marginal 
osteophytes in the lower lumbar spine.  Intervertebral disc 
spaces were relatively maintained".  

Reports are of record showing that he injured his shoulder on 
two occasions while working for VA in late 1999.

VA and private clinical evaluations confirm that the veteran 
injured his low back in an incident at work in July 2000.  L-
4/L-5 radiculopathy due to recent injury was diagnosed, and 
he was treated accordingly.  

On VA examination in July 2002, X-rays showed changes 
compatible with L-5/S-1 degenerative disc disease.  The 
examiner noted the veteran's history of injury in service as 
well as since.  It was noted that he had had an injury at 
work in July 2000 at the VA for which he had been granted 
workmen's compensation benefits.  It was the examiner's 
opinion that the degenerative changes were not due to the in-
service injury, but the intercurrent injury in 2000 at work. 

VA X-rays in August 2000 showed disc dissecifation at L-3 
through L-5, and moderate loss of disc height at L-4/L-5 and 
L-5/S-1 with vacuum disc and discogenic endplate changes at 
L-5/S-1 and small anterior disc bulges at T-11/T-12, L-1/L-2, 
and L-3/L-4, and L-5/S-1.  There were descriptions of the 
bulges.  Herniated nuclear pulposus, L-5/S-1 was also 
diagnosed.

Ongoing clinical reports show that the veteran has been 
treated for low back problems since that time.

Analysis

In this case, there is clear-cut evidence of inservice 
trauma.  In this regard, the RO has suggested that the X-rays 
in-service in early 1991 at the time of the initial in-
service trauma, were negative and thus the veteran must not 
have had osseous injury in service.  

However, a careful review of the aggregate records shows not 
one but at least three if not more back injury incidents in 
service.  After the first X-ray in June 1991, there is no 
sign that further X-rays were even taken in service, so it is 
inappropriate to draw conclusions one way or the other based 
only an earlier negative finding.  

However, it is also important to note that the veteran's 
symptoms in service, which are well documented and repetitive 
rather than on just a single occasion, were clearly 
progressive in nature after each injury, and all in all, are 
entirely suggestive of and consistent with early disc 
problems on the right.  

Much has been made of the fact that the veteran had a work 
accident while working at VA in 2000 which caused back 
injury.  This is entirely true.  The Board appreciates that 
he has been entirely candid in that regard.

However, it is significant to note that beginning 
degenerative changes in the low back area, reflective of 
osseous damage, were well documented by VA X-rays soon after 
service and well prior to the 2000 work injury.  Associated 
therewith were ongoing complaints entirely consistent with a 
precipitating herniated disc.  

The testimony given by the veteran before a Hearing Officer 
at the RO in December 2003 and before a Veterans Law Judge in 
December 2004 is of record, and transcripts have been 
reviewed.  The Board finds his testimony to be entirely 
credible and consistent with the evidence of record.

The Board must conclude that while the evidence is not 
entirely unequivocal, there is ample basis for finding a 
doubt in this case which must be resolved in the veteran's 
favor. 

Service connection is warranted for degenerative disc disease 
of the lumbosacral spine with herniated nucleus pulposus, L-
5/S-1, as being due to service and not dissociable from 
already service-connected lumbosacral strain.


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine with herniated nucleus pulposus, L-5/S-1, 
is allowed.



REMAND

With the grant of service connection for degenerative disc 
disease of the lumbosacral spine with herniated nucleus 
pulposus, L-5/S-1, as being due to service and not 
dissociable from already service-connected lumbosacral 
strain, the evaluation of the issue #2 on appeal must be 
reviewed and addressed in that overall context.

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should address the evaluation 
of the veteran's overall back disability 
and undertake development of that issue 
as required, including additional 
examinations, etc. as necessary.  

It should be noted that changes have been 
made in pertinent regulatory criteria, 
and these must also be addressed.

3.  The case should then be reviewed by 
the RO, and if the decision is not 
satisfactory to the veteran, a 
comprehensive Supplemental Statement of 
the Case should be issued, and he and his 
representative should be given an 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate required if required.  Nothing 
further need be done by the veteran until 
so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


